Citation Nr: 0836764	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  00-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In February 2006, the veteran was scheduled to appear at a 
Central Office hearing before a Veterans Law Judge.  He 
failed to appear at the hearing, and neither he nor his 
representative has requested that it be rescheduled.  
Accordingly, his request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).

When this case previously was before the Board in March 2006, 
the Board reopened the claim of entitlement to service 
connection for schizophrenia and remanded the case for 
additional development.  The case since has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The veteran's schizophrenia is etiologically related to 
active service.


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for service 
connection for schizophrenia.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§  5103, 5103A (West 2002 and 
Supp. 2007) or 38 C.F.R. § 3.159 (2007).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
schizophrenia because it is related to service.  
Specifically, he maintains that he began experiencing 
symptoms of a psychiatric disability during active duty and 
that those symptoms have worsened since his release from 
active duty.

Service treatment records reflect that the veteran denied a 
history of psychiatric problems in a September 1964 report of 
medical history prepared prior to his induction into service.  
Reports of medical examination prepared in September 1964 and 
September 1965 note that his psychiatric system was 
clinically evaluated as normal.  In May 1966, the veteran 
complained of chest pain and nervousness and was diagnosed 
with very mild anxiety.  In a July 1967 report of medical 
history prepared prior to his release from active duty, he 
reported a history of nervous trouble, depression, and 
excessive worrying.  However, a note to this report indicates 
that no significant neuropsychiatric problems were present, 
and a contemporaneous report of medical examination reflects 
that his psychiatric system again was clinically evaluated as 
normal.

The earliest post-service medical evidence of a psychiatric 
disability is a December 1968 VA examination report.  The 
veteran reported that he had experienced psychiatric symptoms 
for the last three years, and the examiner diagnosed chronic 
anxiety reaction.  In February 1970, the veteran was 
hospitalized at a VA facility for more than one month and was 
diagnosed with schizophrenia.  This diagnosis was confirmed 
by additional VA examinations performed in July 1971 and June 
1973.  Subsequent VA and private treatment records reflect 
that the veteran received ongoing treatment for schizophrenia 
for decades.

With respect to medical nexus, the Board notes that there are 
conflicting medical opinions of record.  A June 2005 VA 
examiner, who reviewed the veteran's claims files, concluded 
that his schizophrenia was not related to service.  He 
explained that the veteran was diagnosed with anxiety 
disorders in service and on VA examination in December 1968; 
that there was no evidence of psychosis in service or in the 
year following the veteran's release from active duty; and 
that his schizophrenia onset at the time of his February 1970 
hospitalization.  The examiner also noted that anxiety 
disorders and schizophrenia are classified as two different 
disease entities by the Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV), of the American 
Psychiatric Association.

Conversely, two private psychiatrists opined that the 
veteran's in-service psychiatric symptoms were early 
manifestations of schizophrenia.  Dr. G.S., who treated the 
veteran from 1983 to 2000 and who reviewed the December 1968 
VA examination report and the February 1970 hospitalization 
records, rendered this opinion in January 2000 and February 
2000 statements.  Dr. R.E.K. explained in an August 2000 
report that schizophrenia typically onsets in late 
adolescence or early adulthood and can be proceeded by a 
prodromal phase.  He noted that this prodromal phase is 
characterized by symptoms similar to those exhibited by the 
veteran during and shortly after his period of active duty.  
Dr. R.E.K. also noted that his conclusion was based on his 
review of the veteran's service treatment records, the 
December 1968 and July 1971 VA examination reports, the 
February 1970 hospitalization records, and private treatment 
records from Dr. G.S.

The Board has considered these medical opinions and weighed 
their credibility and probative value.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board notes that each physician 
conducted a clinical interview of the veteran and reviewed 
the pertinent medical records, including the service 
treatment records.  Each physician also offered a rationale 
for his medical opinion.  The VA examiner, however, did not 
address the opinions of Drs. G.S. and R.E.K. that 
schizophrenia may be preceded by a prodromal phase and that 
the veteran's in-service psychiatric symptoms were early 
manifestations of schizophrenia.  Instead, the VA examiner 
appears to have based his opinion on the fact that a clinical 
diagnosis of schizophrenia was not rendered until 1970.  
Since this reasoning does not refute the opinions of the 
private psychiatrists, and since those opinions are supported 
by rationales and consistent with the medical evidence of 
record, the Board finds that they are entitled to greater 
probative value than the opinion of the VA examiner.

In sum, the Board finds that the preponderance of the 
evidence establishes that the veteran's schizophrenia onset 
during service.  Accordingly, service connection for 
schizophrenia is warranted.  


ORDER

Service connection for schizophrenia is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


